Question Time (Commission)
The next item is Question Time (B7-0019/2011).
Before I start Question Time, because we are so late, I want to say a couple of things about the manner in which I will be conducting Question Time. I would be grateful if everybody would pay attention, including, if I may ask politely, the Commissioners who will be responding. I will take, by way of supplementary questions, only the author of the question because we do not have enough time to do more if we are to get through enough questions. I would ask the Commissioners who are responding or delivering their first answer not, please, to read us a long essay. We would like a very nice answer and an informative answer to our question, so that you can have some dialogue with the questioner.
The following questions are addressed to the Commission.
(DE) Madam President, I must admit that I support your arguments about the time available. However, I would like to ask you to take one thing into account. The Members who want to ask questions are not the ones who are responsible for the fact that we are running so late. My problem is that I put a question to the Council concerning a matter which will now be dealt with as Question No 2. My question to the Council was identical to this, but Question Time with the Council has now been cancelled, without a replacement. This is, of course, rather unfortunate, and I would like to ask you to review your otherwise completely logical and understandable approach with regard to this one question.
I have no alternative in the circumstances we find ourselves in tonight. I am very sorry for all the questioners, but the best I can do is to get through as many questions as possible and let questioners have their moment. It is not a position I relish, and you will know, I think, that we are taking steps to move to a new more real form of Question Time to reflect the new situation we find ourselves in after the entry into force of the Lisbon Treaty. The sooner that happens, frankly the better, but let us now proceed.
Part one
Subject: Framework directive on minimum income in the EU
Last year, Parliament adopted a report on the role of minimum income in combating poverty and promoting an inclusive society in Europe, in which it maintained that a minimum income should be guaranteed in the EU under a framework directive.
Given that there are already more than 85 million people in Europe living below the poverty line, does the Commission not consider it necessary to draw up a framework directive on a scheme to guarantee a sufficient minimum income in Europe as a whole?
Member of the Commission. - People have often said that societies should be judged by the way they treat their weakest members. Clearly, if we fail to provide adequate support for persons in need, we are likely to exclude them even further, and so make it harder to integrate them into society and bring them onto the labour market.
The Commission believes that, in addition to acting as automatic stabilisers, minimum income schemes can play an important role in protecting the most vulnerable from the worst effects of the crisis by providing safety nets.
The Commission recommendation on the active inclusion of people excluded from the labour market and the EPSCO Council Conclusions of 17 December 2008 on common active inclusion principles to combat poverty more effectively both highlight the importance of access to adequate resources, alongside quality services and inclusive labour markets.
The recommendation calls on the Member States in particular to 'recognise the individual's basic right to resources and social assistance sufficient to lead a life that is compatible with human dignity as part of a comprehensive, consistent drive to combat social exclusion'.
The approach outlined in the recommendation has proved to be a step in the right direction, especially during the economic crisis. But more needs to be done to fully implement active inclusion reforms.
As the Commission announced in its communication on the European Platform against Poverty and Social Exclusion, it will report in 2012 on the implementation of the common principles on active inclusion, focusing, inter alia, on the effectiveness of minimum income schemes.
It will propose action based on that assessment, including ways in which EU financial instruments could support active inclusion.
(LT) Madam President, Commissioner, thank you for your reply, but you did not answer my question. My question was worded thus - does the European Commission intend to initiate a framework directive on ensuring sufficient minimum incomes, because otherwise, we definitely will not overcome poverty. Even last year, during the European Year for Combating Poverty and Social Exclusion, poverty grew in individual Member States. Commissioner, one other point - since a really high number of elderly people are falling into poverty, how would you feel about the Commission initiating uniform criteria as regards a minimum pension at European Union level?
Member of the Commission. - The Commission has advocated a minimum income and also a minimum wage, but we are speaking here about Member State competences and Member State responsibilities, and the subsidiarity principle comes into this discussion very strongly.
In the crisis period, I agree, we have to pay specific attention to members of the vulnerable groups in society, especially those who are left without an income because they are also out of work, but we have to encourage the Member States to use various means - and this is just one option - to prevent people falling into poverty.
So the room for legislative initiatives here is extremely small, even though, at certain times, the political demand for them is very significant.
With regard to the poverty of older people, this is a very complex subject, on which we have to work in the fields of employment, social services and social protection, and this leads me to the campaign next year on active ageing, which will be supported by policies in the areas of healthcare and preserving health, and lifelong learning, because we believe that the biggest progress we can make in terms of the living conditions and social inclusion of older people will be in enhancing participation in the labour market. We can then build additional policies on to that.
Subject: Energy-saving light bulbs
Is the Commission aware of the study by the German Federal Environment Agency, according to which energy-saving light bulbs pose a risk of causing poisoning, because of the mercury contained in them, if they break in the domestic environment? What conclusions does the Commission draw from this study?
Is the Commission prepared to reconsider its decision to withdraw conventional light bulbs from the market?
Is the Commission prepared to suspend the ban on conventional light bulbs, at least for private households?
Madam President, Mrs Koch-Mehrin, ladies and gentlemen, the Commission is aware of the report from the German Federal Environment Agency and has, of course, once again carefully investigated the facts. The background to the situation is as follows. As a result of a decision by the European Council in 2007 and subsequent resolutions by the European Parliament and the Energy Council - in other words, after wide-ranging consultation with Parliament and the Member States - the Commission submitted its proposal for an ecodesign regulation in 2009. This included the gradual changeover from conventional light bulbs to energy-saving bulbs which make more efficient use of electricity. We believe that in the European lighting and light bulb market, it will be possible to achieve a total saving of 40 billion kilowatt hours, which corresponds to electricity costs of between EUR 5 billion and EUR 10 billion. The directive includes a number of safety measures, with the focus being on mercury and maximum limits. These were lowered significantly once again in September last year in order to further reduce the potential risks to the public.
The findings in the study commissioned by the German Federal Environment Agency have led us to ask the Scientific Committee on Health and Environmental Risks to issue another statement. After reviewing the entire body of scientific literature, the committee has come to the conclusion that broken compact fluorescent bulbs are very unlikely to present any risk to human health.
However, there is one problem in this area. The studies are based on trials involving adults. Of course, it is obvious that children need to be considered separately, which is why we are working together with the German Federal Environment Agency to produce the appropriate results for children as quickly as possible. We are monitoring the situation very carefully. I am in contact with the aforementioned agency so that we can carry out a rapid, joint evaluation of any additional tests it organises.
Our overall conclusion is that, because of the need for confidence among everyone involved, we will continue with the gradual implementation of the regulation. However, we will be happy to report to Parliament again if findings emerge which could give rise to a different evaluation. This is the situation at the moment.
(DE) Madam President, Mr Oettinger, it is good that you have commissioned the Scientific Committee on Health and Environmental Risks to look at this issue again. I am pleased about this. However, the question remains: How can we explain to the citizens of Europe that they have to allow something into their houses under EU regulations which represents a health hazard for their children? You have children and you know how it is. Things often get broken. Mr Leichtfried from Austria and I are very concerned about this. How can we make it clear that this is something dangerous? We do not seem to be able to learn from past mistakes. However, you were not responsible for the original decision, so you can show a willingness to learn without losing face. You could have said that we will withdraw this ban, at least for private households. Would you be prepared to reconsider your decision?
Madam President, in answer to the question, I would like to point out that bulbs will be available on the market immediately after the changeover which will not present any potential risk. The question relates to CFL, or compact fluorescent lamps. For this reason, we need to consider increasing our public relations activities on the ecodesign directive so that we can inform citizens about LED lights and new-generation halogen bulbs. These will allow us to achieve both things: our environmental and energy-saving goals under the terms of the regulation, on the one hand, and the prevention of any possible risks, on the other. I am happy to look into this again in more depth.
Subject: Victims' rights packages
Improving support for victims of crime is an important part of the Stockholm Programme. In particular, the issues surrounding assistance for the victims of cross-border crime in Europe are of real concern to EU Citizens. There are few practical procedures in place that offer support or advice to victims and families that have been caught up in the aftermath of crime and serious injury abroad. I am helping a constituent whose son was a victim of a violent attack whilst on holiday in Crete. There is a real need for EU action in this area to fulfil the promise of a citizens' Europe.
Commissioner Reding has announced a package of measures in relation to the protection of victims of criminal offences. In light of this, when does the Commission intend to propose this package for victims of criminal offences? Could the Commission give more information as to what this legislative proposal will include? Could the Commission give some detail on the non-legislative measures that are to be included in the package?
Vice-President of the Commission. - Madam President, more than 30 million people across Europe are reported to be victims of crime every year. It is important that we ensure that victims have access to their rights and receive the support and protection they need. This is a strategic priority for the Commission.
Let me take this opportunity to highlight the courage of Mrs Hughes, who is campaigning for stronger victims' rights across Europe. I think that her determination should serve as an inspiration to us all to strengthen victims' rights and to reinforce citizens' trust in our judicial systems. We need this stronger mutual trust to ensure that the victim's needs are recognised and protected, not only at home, but also cross-border. We need to ensure, too, that victims are not forgotten by our judicial and legal systems.
That is why the Commission will propose a comprehensive package on victims in May. This will address the quality of treatment that victims receive in the aftermath of a crime and during the criminal proceedings. It will ensure that victims receive the same minimum standards of treatment in all EU Member States, irrespective of their nationality or country of origin. Our proposals aim to promote a change in attitudes towards victims, to do more to ensure their recovery, and to minimise the risk of their being further harmed by repeat victimisation during the proceedings.
In very concrete terms, what will the package consist of? Firstly, a horizontal directive on the standing of victims in criminal proceedings, which will, for example, clearly establish the following enforceable rights: easily accessible victim support services in all Member States; the right to interpretation during interviews; a minimising of contact between the offender and the victim during proceedings, with any new courts to be designed so as to provide separate waiting areas; and the right in all Member States to request a review of the prosecution.
Secondly, I will also propose a regulation on the mutual recognition of civil-law protection measures to ensure that any victim who is at risk, and who benefits from a protection measure taken against a potential offender in one Member State, can continue to benefit from such a measure when they move or travel to another Member State. That instrument will be complemented by another instrument on the mutual recognition of criminal-law protection measures.
We also intend to introduce a wide range of non-legislative measures to ensure that the new legislation works effectively, and we will propose a road map on the strengthening of victims' rights to ensure that these rights remain high on the political agenda in the years to come.
As you know, we visited your office last week with Maggie Hughes, one of the many thousands of brave victims of crime.
I have to say that, speaking to your staff, we are very excited that this could potentially be a package of measures that restores trust and added value for citizens who need help when they are victims of crime.
What Maggie Hughes and many other victims of crime have said to us is that they like the measures that you propose but that they want to see a concentration of help. For example, if there is a victim support office, it should be easily accessible and we should have individuals who help in the hospital, in the police cell and with the court system.
This is what our citizens are asking for and, up until now, they have not received. So really this is a plea to you to make this the kind of potentially great proposal that it can be.
Vice-President of the Commission. - I absolutely agree. I, too, have felt that victims have been somewhat absent.
With regard to procedural rights, we have focused strongly on people who get into trouble because they may have committed a crime: we have been concerned to see that their rights are looked after, as we should be in our rights-based society. Very often, however, victims are victimised a second time when they come to court, and nobody cares. It is a very unfair situation, amounting to a negation of rights. That is why I hope this victim package will change not only laws but also mentalities, and that everywhere in our courts, our police stations and our hospitals - as the honourable Member rightly urged - people will have a special care for victims and will know that they should not be treated just like anyone else. It is of the utmost importance that this should also apply cross-border, to people in a Member State other than their country of origin.
So I rely on Parliament to help the Commission produce the best legislation possible, and also - with regard to the codecision aspects of the package - to be swift so that it can be put forward for agreement with the Council.
Part two
Subject: Commission proposals on a common consolidated corporate tax base
Can the Commission give an explanation of the current situation with regard to the Commission proposals on a common consolidated corporate tax base?
Member of the Commission. - The Common Consolidated Corporate Tax Base (CCCTB) is an important initiative in removing obstacles to the single market, and was identified in the Annual Growth Survey as a growth-enhancing initiative to be frontloaded. Indeed, it will tackle some major fiscal impediments to companies' competitiveness.
At the moment, the lack of common corporate tax rules and the divergence of national tax systems often lead to over-taxation and double taxation. Moreover, businesses are faced with heavy administrative burdens and high tax compliance costs. This situation creates disincentives to investment in the EU and runs counter to the priorities set in the Europe 2020 strategy.
Significant progress has been made so far on the technical preparation of the CCCTB proposal. It is now time to offer companies a single set of rules to make it easier and cheaper to do business in the single market.
The CCCTB is scheduled for adoption by the College of Commissioners on 16 March 2011. I am convinced that the final proposal will greatly contribute to a better environment for businesses, growth and jobs in the EU.
Thank you, Commissioner, for your answer. Just three short questions and I hope you will be in a position to answer them.
Do you envisage CCCTB as being voluntary?
Secondly, do you envisage any circumstances in which domestic courts might lose their jurisdiction in tax matters if whatever decision they take impacts on yields in another Member State?
And finally, I expect at this stage some formula has been arrived at for the apportionment of tax that is payable in the different Member States. Has any impact analysis been done by the Commission on winners and losers, and by that, I mean winners and losers in financial terms, under whatever formula you have already come up with?
Member of the Commission. - I will be very brief on the question of whether CCCTB will be voluntary or mandatory. The answer is yes, it will be voluntary: the proposal provides for a voluntary option for companies to apply CCCTB rules.
Concerning the role of domestic courts, the CCCTB proposal provides for rules for dispute settlement, and the role of domestic courts will not be undermined as a result of the proposal.
The proposal provides for an apportionment formula with an equal division between sales, labour and assets, and the labour factor will be divided into two components: payroll and number of employees.
Yes, we made an impact assessment, and that impact assessment will be published together with our proposal. I am fully convinced that the proposal will be for the benefit of European businesses including, I believe, Irish businesses.
Colleagues, I realise that there are some Members who have come into the Chamber since we started Question Time and will not be aware of the huge time constraint we have been under in order to try to make progress. The aim is to answer as many questions as possible. I therefore said at the beginning that I will not take any supplementaries, except from those Members who have put questions.
Let me say at the moment that my aim is - and this depends, to some extent, on the length of Commission replies - to take the following questions before 20:45, that is, the questions from Mrs Jensen, Mr Papanikolaou, Mr Posselt and Mrs Ţicău. That is the plan.
Subject: VAT exemption for agricultural products in Romania
Danish firms which have invested in agriculture in Romania have been informed that, in future, they may not charge VAT on goods sold to intermediaries. However, farmers will still be able to charge VAT on goods sold to end users (i.e. bakers, other farmers, etc.). Apparently, the proposal for the VAT exemption of sales to intermediaries was sent from the Romanian Government to DG TAXUD.
Has the Commission approved the exemption from VAT of the sale of agricultural products to intermediaries? If so, why? Does the Commission consider that such a system will result in a change in trade patterns for agricultural products in Romania? Does the Commission consider that it will create a distortion of competition on the internal market if financial incentives are given to farmers to sell their products to certain customers? Will the Commission ensure that common VAT regulations apply to all agricultural producers in Romania?
Member of the Commission. - Because of the VAT fraud situation in relation to certain agricultural products, the Commission is in contact with Romania in order to determine the most appropriate way forward in dealing with this problem.
One of the possible solutions to deal with the so-called carousel fraud in this sector would be to apply the reverse charge mechanism. Under this arrangement, which is not an exemption scheme, supplies remain taxed but the person liable for the payment of the VAT to the tax administration is no longer the supplier but the recipient taxpayer.
The fact that the recipient is liable to pay the tax instead of the supplier is the only modification to the standard regime, according to which a taxpayer supplying goods to another taxpayer collects the VAT and pays it to the State while the recipient taxpayer can deduct this amount via his VAT declaration.
Both under the standard and the reverse charge regimes, should the recipient be a final consumer, he will not be able to deduct VAT and will bear it entirely.
Therefore, VAT still remains neutral for taxpayers and there would be no distortion of competition. Because the recipient can simultaneously pay and deduct the very same amount in his VAT return, this modification has the merit of removing the need for an effective payment of the VAT to the tax administration. Therefore, it avoids fraud arrangements that are based on non-payment of the VAT by the supplier followed by deduction of the VAT by the customer, who is in possession of a valid invoice.
A downside of this system is the fact that it could create other risks of fraud, since all VAT would be collected at the last stage in the supply chain.
Therefore, such a system should, in the Commission's view, preferably be limited to agricultural products which are normally sold to intermediaries - taxable persons - and not destined for supply to final consumers.
In any case, as this arrangement would deviate from the normal VAT rules set out in the VAT Directive, Romania would have to be granted a derogation by the Council on the basis of that directive; the Commission is still examining the issue.
(DA) Thank you Commissioner. I am not sure that I understood all of the details, but I can, of course, look at them more closely later. However, this new system, which I understand has been established to prevent fraud, may pose a particular problem for producers from another country who have invested in Romania and who therefore have VAT expenditure in a different country that cannot be offset against VAT income in Romania because they have no VAT income. Has the Commission considered how we could solve this problem for producers from another EU country that have undertakings in both Romania and other EU countries, so that they are not prevented from being able to offset their input VAT against their VAT income? Thank you.
Member of the Commission. - I would just like to say that the reverse charge mechanism is not a new mechanism and is applicable in several Member States. For example, it is also applicable in the emission trading system in some Member States. It is true that the reverse system charge actually implies collection of VAT at the end of the supply chain instead of collecting it throughout the supply chain.
When we look at the requests from the Member States to apply a reverse charge mechanism, we look, of course, at all the details, and the issue of the distortion of the internal market is also taken into account. That is why Commission proposals are not made automatically but through a study, on the basis of which we submit a proposal to the Council.
With regard to Romania, we have already been working for more than half a year - or even longer - in order to find a solution as to how to address VAT fraud in agriculture in this particular country.
I have been in here since the beginning of Question Time, which was supposed to start at 19:30. There are a lot of people in my country, which gets a new government tomorrow, who are interested in the question which I have put to Commissioner Rehn. I ask you, please, even we have to sit for an extra few minutes, that my question be allowed and that the Commissioner be allowed to respond to it.
Members have already left this Chamber because I have told them I could not deal with their question or I could not deal with supplementary questions. It has been a difficult afternoon. It continues to be a difficult evening. I have indicated those questions I want to take up to the time of 20:45. We will see how we can do, but really I am doing my best to be fair to all concerned and indeed to the Commissioners who are waiting to participate.
Subject: Statement by the head of the OECD on the possible restructuring of eurozone Member State debt and Commission's standpoint
On Thursday, 27 January 2011, speaking at the World Economic Forum in Davos, the head of the OECD, Angel Gurria, asserted that 'one country may need restructuring, that is Greece'. It should be pointed out that this is the first public statement on the question of restructuring a eurozone member's debt by the head of an influential international organisation that cooperates closely with the EU on a range of political, economic and social issues.
What is the Commission's standpoint on this specific question, particularly in the light of the statement by the head of the OECD?
Member of the Commission. - Madam President, the Commission, together with the ECB and the IMF, recently concluded the third review of the Economic Assessment Programme for Greece. Our joint overall assessment is twofold and I will outline it briefly.
Firstly, the programme has made further progress towards its objectives; and secondly, there remain considerable challenges to be overcome in order to secure fiscal sustainability, restore competitiveness and ensure a viable banking sector.
While there have been delays in some areas, the underlying fiscal and other reforms necessary to deliver the programme's medium-term objectives are now being put in place. However, major reforms still need to be designed and implemented in order to build the critical mass necessary to secure fiscal sustainability and economic recovery.
The challenging efforts of consolidation will be supported by a bold privatisation programme, as indicated by Prime Minister Papandreou. The government has expressed its commitment to substantially scaling up its privatisation programme with a view to realising EUR 50 billion in proceeds from privatisation by 2015. This has the potential to cut the debt ratio by more than 20 percentage points of GDP over the next five years. Furthermore, determination in implementing the privatisation programme will increase economic efficiency and support higher investment and exports.
For all these reasons, the government's full commitment to this process of privatisation, and not least its determination to tackle privileges and vested interests, will indeed be critical to realising the ambitious objectives and thus utilising the potential for substantial improvement in the market sentiment vis-à-vis Greece. The Commission therefore encourages Greece to show resolve in its privatisation programme.
This relates to a comment made by the OECD Secretary-General: this year, 2011, is the decisive year for Greece in terms of restoring the credibility of its economic policies and that is a prerequisite if it is to regain market access in the course of next year.
To this end, the authorities should achieve, or even surpass, the fiscal target for this year and articulate a robust medium-term budgetary strategy.
In addition, Greece should achieve a decisive breakthrough in structural reforms over the coming weeks and months. Determined implementation of the programme should strengthen credibility and the confidence of citizens and investors alike.
To conclude, through the combination of these policy measures - i.e. meeting the fiscal targets and implementing the privatisation programme - and the EU measures of extending the loan maturities and revisiting the pricing policy in the light of debt sustainability, concerns about debt restructuring can, and will, be addressed.
(EL) Madam President, Commissioner, last year, we jointly signed a memorandum with Greece making provision for repayment of the loan granted over three-and-a-half years. Today, you personally proposed in your statement that it be extended to seven years, which obviously means that a computational error was made. At the same time, Moody's has downgraded Greece's credit rating to the same level as Angola; this was unwarranted and is unacceptable.
At the end of the day, Commissioner, we are all wondering what will ultimately suffice in order for Greece to get back on its feet: a simple extension? A reduction in interest rates, as you also mentioned? Renegotiation of the terms of the memorandum? Eurobonds? The European growth bond? All of the above? Or perhaps something else? Perhaps more austerity measures in Greece? What, Commissioner?
Member of the Commission. - Madam President, the essential thing, and the necessary condition, is to stick to the targets of fiscal consolidation and implement structural reforms with full determination, in line with the memorandum.
Moreover, as I said in my previous reply, it is essential for Greece to embark on a very ambitious programme of privatisation which will help reduce the debt burden. It is also very important, in the context of the comprehensive strategy to be decided this March in the European Union, that the Member States look at the issue of debt sustainability. I can only encourage the Member States to decide to extend the loan maturities of loans to Greece as well as to revisit the pricing policy for these loans.
This is an absolute farce and this is a point of order. Question Time, we were told, was to be from 19:30 to 20:30. You, or somebody, decided that the previous debate would be allowed to trespass on Question Time. It is one of the few avenues for people to ask questions of a Commissioner. We have a crisis in Ireland; my colleagues Gay Mitchell, Pat the Cope Gallagher and myself have tabled questions. Who decided? I want to know now - and this is a legitimate question - who decided that what should be a twenty-minute session, and we are only eight minutes into it, should be reduced to an eight or nine-minute session. Who decided that, Madam President?
Mr Higgins, I was actually about to make a statement before I gave the floor to the Commissioner for what will be the last question because, believe you me, I am as angry as you. I do not like sitting here in these circumstances, having to disappoint a large number of Members and having to keep a number of Members of the Commission waiting. The people I would like you to target are your Group leaders and I say that again loud and clear: it is the Group leaders who set the agenda and leave us in a situation, almost every plenary week, where we do no have enough time to deal properly with Question Time to the Commission, or indeed, when it has taken place, to the Council. It is unsatisfactory; I have made my views known before. I would ask each and every Member who cares about it to contact their Group leaders and tell them what they think, because I am stuck with the agenda as I find it when I take over the chair and I do not enjoy it.
But who decided that Commissioner Šemeta could have three questions and Commissioner Rehn could only have one question? Mr Higgins' was the second question to Commissioner Rehn and mine the third question. How did one Commissioner get a number of questions and another only one question? I do not understand that.
We have done two and now I am giving Mr Šemeta the question that is actually addressed to Commissioner De Gucht. That is why. I have to go through a certain order and I am sorry for that. I am sorry for the three of you, but I would suggest to you that, as Commissioner Rehn is, I know, a very sympathetic commissioner, I am sure that as he leaves the Chamber, he will be prepared to talk to the three of you. That is the only solution I can offer and I know that it is not satisfactory.
Having read the three questions, 23 from Higgins, 24 from Mitchell and 25 from Gallagher, I can only assume that the Commissioner would have grouped those three together and therefore can we not, or have you the right to, trespass on the next debate? Because at all times, it is Question Time that suffers. So if we can trespass, maybe the Commissioners will be good enough to give us some more of their time after 9 o'clock.
Mr Gallagher, I cannot trespass on the beginning of the next session. I have already indicated to Mr Posselt that I will take his question and to Mrs Ţicău that I would take her question, and indeed the question from the three of you would have been the last one if we had been going quicker, but we are not. It is difficult for me now to take even Mr Posselt's question. That is the reality. I am really sorry and, as I said, I am angry but this is the situation we have been put in. You have seen what has happened all day with the agenda and it is not satisfactory. So I would like, if I may, to move, as I said, to the question put to Commissioner De Gucht and to be answered by Mr Šemeta, and I say with much regret that that will be the last question this evening.
Subject: External trade and the Eastern Partnership
What is the Commission's assessment of the development of trade between the EU and Eastern Partnership countries, and what is the role of the Black Sea strategy and the countries of the Southern Caucasus in this?
Member of the Commission. - The global financial and economic crisis has negatively impacted on bilateral trade between the EU and the eastern partner countries. Overall, trade between the EU and six eastern partner countries declined between 2008 and 2010 by 20%.
It must be recalled that the Eastern Partnership started being implemented when the financial crisis was in full swing. Its launching summit took place on 7 May 2009. In this early period, working structures were created and some first meetings of the multilateral platforms were being held. The Eastern Partnership was simply too young to soften the negative effects of the financial and economic crisis.
As for the role of the Black Sea Synergy on trade with the EU, it can be said that it has been negligible as the Black Sea Synergy initiative is a regional cooperation framework, not a trade arrangement.
The South Caucasus countries, individually or as a group, have not played any particular role in the development of trade between the EU and the Eastern Partnership countries.
Preparations for future negotiations of a bilateral, deep and comprehensive free trade area are ongoing with Georgia and Armenia, while the trade provisions of the partnership and cooperation agreement with Azerbaijan are currently being upgraded.
(DE) Thank you, Mr Šemeta, for your very precise answer. I will be very brief. Do you think that there are opportunities for increasing trade with the countries of the Southern Caucasus, among other things, by reducing the tension between them, and, in particular, with regard to the external energy policy?
Member of the Commission. - Madam President, as I said in my reply, we are working on the issue of a deep and comprehensive free trade area, and we presented key recommendations to those countries on what they had to do in order to start negotiations on such agreements.
Such agreements would, of course, constitute considerable progress, and if those countries do their homework - and at least some of them are really trying seriously to do it - then the prospects for intensifying trade will be much better.
Madam President, I waited until you had finished the questions before I made an interruption because I knew you were stuck for time, but I, like my other colleagues, would like to put on the record of the House that this is a further diminishing of a key resource for Members - especially for backbench Members of this House. I think that it is wrong that you were put in the position whereby you were forced to cut us back, but likewise, I do not believe it is all the leaders' fault either, because the running of the schedule on the day is for whoever is in the Chair. Obviously, whoever was in the Chair before you allowed things to run out of kilter slightly, which put you in an embarrassing position.
Maybe we could come to an agreement and you, with the Bureau and with the Vice-Presidents, could agree that this section, Question Time, is sacrosanct and that that will not be changed. If a debate needs to stop and resume after Question Time finishes, so be it. I will be putting that to my own Group leader, and I hope others will do the same, but I would also ask you to bring it up with the Bureau.
I will be bringing it up with the group leaders because, I am sorry to say, that is where the problem lies: in the Conference of Presidents when they set the agenda. It is a question of too much material being put on the agenda before we get to Question Time. You are right. There needs to be some sort of line drawn to make sure that this period of time when Members can hold the Commission or the Council to account is honoured. I agree with you and I will be tapping away at my computer first thing tomorrow morning, I assure you.
(RO) You said earlier that we would get to the question I submitted to Commissioner De Gucht. Unfortunately, I understand that the Commissioner has left and I have stayed here in the Chamber waiting to receive the reply. I believe that no procedure has even been followed and I do not understand what has happened.
Mrs Ţicău, I wanted to take your question but I also said that the time constraint was that we had to stop at quarter to the hour and we reached that before we reached your question. That is the simple answer. I am sorry.
As I say, I am not happy with the position that we have been put in, but there is nothing more I could have done tonight to try to get through more questions. I did not allow supplementaries in an attempt to achieve more for you, but I am sorry I have not been able to reach your question.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:50 and resumed at 21:05)